Case: 13-30702      Document: 00512587849         Page: 1    Date Filed: 04/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30702
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 7, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

A’BLEZE OAKIE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CR-169-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       A’Bleze Oakie appeals the above-guidelines sentence imposed following
his guilty plea to the aggravated assault of a fellow federal inmate. He argues
that the sentence was procedurally and substantively unreasonable.                              We
affirm.
       Oakie argues that his above-guidelines sentence was procedurally
unreasonable insofar as the district court failed to give written reasons


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30702     Document: 00512587849    Page: 2   Date Filed: 04/07/2014


                                 No. 13-30702

explaining the decision to depart or vary from the advisory guidelines range
and did not clarify whether the sentence was an upward departure or an
upward variance. Oakie’s failure to object on these bases in the district court
necessitates plain error review. United States v. Mondragon-Santiago, 564
F.3d 357, 361 (5th Cir. 2009). Under that standard, Oakie has the burden of
demonstrating error that is clear or obvious and that affects his substantial
rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes
such a showing, this court has the discretion to correct the error only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Even if the district court made an obvious error in both failing to clarify
the nature of the departure or variance and in failing to provide written
reasons in support thereof, Oakie is not entitled to relief because neither error
resulted in the violation of his substantial rights. The district court provided
extensive oral reasons for the sentence, which have allowed us to determine
the appropriateness of the non-guidelines sentence despite the absence of
written reasons. See United States v. Zuniga-Peralta, 442 F.3d 345, 348 (5th
Cir. 2006). Furthermore, any procedural error that the district court may have
committed in failing to clarify whether it was imposing an upward departure
or an upward variance also did not prejudice Oakie’s substantial rights
because, regardless of the characterization, the substantive reasonableness of
the sentence is reviewed for an abuse of discretion. See United States v.
Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
      Regarding the substantive reasonableness of his sentence, Oakie argues
that the district court did not properly weigh the 18 U.S.C. § 3553(a) factors
when it failed to account for his traumatic childhood and for his remorse. He
further contends that the district court erred in affording significant weight to



                                       2
    Case: 13-30702     Document: 00512587849      Page: 3   Date Filed: 04/07/2014


                                  No. 13-30702

the injury sustained by his victim, when that factor was already considered
within the guideline calculation under U.S.S.G. § 2A2.2(b)(3)(C).
      The record demonstrates that the district court did consider Oakie’s
childhood trauma and alleged sense of remorse in fashioning the sentence but
did not believe either sufficiently mitigating so as to justify a within-guidelines
sentence. Additionally, the record supports the district court’s determination
that the nature of the victim’s permanent brain injury was not adequately
accounted for by § 2A2.2(b)(3)(C). See Brantley, 537 F.3d at 350 (indicating
that in imposing a non-Guidelines sentence, the district court may rely on
factors already taken into account by the guidelines). Our review of the record
confirms that the district court’s reasons for the variance were legally
sufficient. United States v. Fraga, 704 F.3d 432, 438-39 (5th Cir. 2013).
      AFFIRMED.




                                        3